Citation Nr: 0028968	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 31, 1996, 
for the grant of a 10 percent disability evaluation based 
upon multiple, noncompensable service connected disabilities, 
to include clear and unmistakable error in a September 1974 
rating determination. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which assigned an effective date of May 
31, 1996, for the grant of a 10 percent disability evaluation 
based upon multiple, noncompensable service connected 
disabilities. 

At his personal hearing before a travel section of the Board 
sitting in Oakland, California in September 2000, the veteran 
also asserted a claim that a September 1970 rating 
determination was clearly and unmistakably erroneous in 
failing to grant service connection for a kidney disorder.  
Because that claim was not adjudicated and is not properly 
before the Board, it is referred to the RO for disposition as 
appropriate.


FINDINGS OF FACT

1.  An unappealed September 1974 RO decision granted service 
connection and assigned a zero percent rating for the 
veteran's prostatitis; service connection and a zero percent 
rating was also in effect for a fungal infection of the arms 
and neck; the RO did not assign a compensable rating for the 
veteran's service-connected noncompensably rated disabilities 
under the provisions of 38 C.F.R. § 3.324.

2.  The veteran reopened a claim for compensation on May 31, 
1996; there are no VA records associated with the claims file 
dated prior to May 1996, or any private medical evidence 
received prior to May 1996, which could serve as an informal 
claim for compensation.

3.  The evidence of record does not compel the conclusion, to 
which reasonable minds could not differ, that a compensable 
evaluation, pursuant to 38 C.F.R. § 3.324, should have been 
granted by the September 1974 RO decision.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than May 31, 1996, for a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324, have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 
3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1965 to August 
1969.  A review of his service medical records shows that a 
history of low back pain was noted on his separation 
examination; it was also noted that there were no 
complications or sequelae, and clinical evaluation of the 
spine examination was normal.  

Shortly after service separation, the veteran filed a claim 
for entitlement to service connection for multiple 
conditions.  An unappealed RO decision in September 1970 
granted service connection for a fungus infection of the arms 
and neck, and a zero percent rating was assigned, effective 
from August 26, 1969, the date following service separation. 

An employment examination for a job with Fresno County was 
afforded in October 1973; the examination of the spine was 
normal.  A mild rash on the buttocks was noted at that time.  
A urinalysis showed mild elevated albumin and a trace of 
hemoglobin.  The veteran was initially disqualified from 
employment because of the urine test but was subsequently 
hired.  

A letter from R.J. D., M.D., dated in June 1974, noted that 
the veteran was always healthy; it was reported that he never 
had high blood pressure, that he denied urinary symptoms, and 
that he had not had backache or fever but only an occasional 
sore throat.  A systems review showed no evidence of serious 
problems.  The physical examination revealed no significant 
findings.  The examiner found the veteran sound and healthy.  
An intravenous pyelogram was normal.  A cystoscopic 
examination of the bladder was normal.  A urinalysis showed 
occasional red cells, with mild albumin secretion.  The 
diagnostic impression was low-grade subacute 
glomerulonephritis.  

The veteran was afforded a VA examination in June 1974.  
There was some scaling on the hands.  Diagnosis was probable 
dermatophyatosin and history of microscopic hematuria and 
protenuria.  There were no reported complaints or findings 
associated with a back condition. 

An unappealed RO decision in September 1974 granted service 
connection for prostatitis with microscopic hematuria and low 
back pain (diagnosed in service) (claimed as a kidney 
condition).  A noncompensable evaluation was assigned, 
effective from January 31, 1973. 

On May 31, 1996, the veteran filed a claim for VA 
compensation benefits.  

Private medical records received in July 1996 demonstrated 
glomerulonephritis with mild hypertension, intermittent back 
aches and multiple lesions about the face, hands, arms, neck 
and chest.  

By a rating action of October 1997, entitlement to service 
connection was established for benign glomerulonephritis with 
mild hypertension (noncompensable); at that time, the back 
pain component of the prostatitis disability was considered 
likely of orthopedic origin and was recharacterized as a 
separate disability (noncompensable) from the service-
connected prostatitis.  Entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324 was 
established at that time, with an effective date of May 31, 
1996, the date the veteran filed the claim for compensation.

The record shows that the veteran did not file a timely 
Notice of Disagreement with the 1970 or the 1974 RO decisions 
noted above, and it is not contended otherwise.  Inasmuch as 
the veteran did not respectively perfect a timely appeal, the 
RO's respective decisions are final.  38 U.S.C.A. § 7105.  
The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 31, 1996, for the assignment 
of a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324.  
Specifically, he maintains that the grant of a 10 percent 
evaluation under 38 C.F.R. § 3.324 should precede the 
September 1974 rating because the RO committed clear and 
unmistakable error (CUE) by not granting a compensable 
evaluation pursuant to 38 C.F.R. § 3.324.

In this case, the veteran does not dispute the noncompensable 
ratings assigned respectively to his several service 
connected disabilities; rather the assertion is that by 
virtue of the several noncompensable disabilities, he should 
be assigned a compensable evaluation pursuant to 38 C.F.R. § 
3.324.

Earlier Effective Date

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400.  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (emphasis added). The effective date may also be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  38 
C.F.R. § 3.400 (o)(2).  VA medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  38 
C.F.R. § 3.157.

In this case, there is no other evidence that was associated 
with the claims file prior to the May 30, 1996 claim that 
suggests that the veteran's service-connected disabilities 
worsened or interfered with his employability.  Therefore, 
contrary to the veteran's contention, regardless of the date 
of entitlement to service connection, he did not claim that 
his noncompensable service-connected disabilities interfered 
with his employment until some time after he filed his claim 
in May 1996.

The Board notes specifically that in July 1996 the veteran 
submitted multiple private treatment records in support of 
his claims, the earliest of which is dated in 1993.  Based, 
in part, on these records, he was ultimately awarded a 10 
percent evaluation under 38 C.F.R. § 3.324; however, these 
private records were not associated with the claims file 
prior to May 31, 1996 and, therefore, cannot form the basis 
of an earlier effective date claim.  It is also noted that 
there are no VA records associated with the claims file dated 
prior to May 1996, which could service as an informal claim 
for benefits.  The law, by which the Board is bound, provides 
that reopened claims after final rating actions provide a 
legal basis for increases.  In this case, the pertinent date 
is May 31, 1996, the date of the reopened claim.  As such, 
there is no legal basis for an effective date earlier than 
the one assigned.

CUE

Alternatively, an earlier effective date might be available 
if clear and unmistakable error is established under the 
provisions of 38 C.F.R. § 3.105.  In that case, the effective 
date is the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  Error in the prior 
adjudication of a claim exists when, for example, the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  CUE is the type of error which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; it is an error which is 
undebateable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313- 
314.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") noted in Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) that there is "a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked, and a claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Id. 
at 44.  When a claim of clear and unmistakable error is 
stated,

[i]t must always be remembered that CUE 
is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, clear and 
unmistakable.

Fugo, 6 Vet. App. at 43-44.

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991)  ("Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991) 
("Clear and unmistakable error requires that error, 
otherwise prejudicial, . . . must appear undebatably.").  In 
order for a claim of CUE to be reasonably raised,

the claimant must provide some degree of 
specificity as to what the alleged error 
is, and, unless it is the kind of error 
that, if true, would be [clear and 
unmistakable error] on its face, 
'persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.'

Eddy, 9 Vet. App. at 57 (citing Fugo, 6 Vet. App. at 44).

The veteran asserts that had 38 C.F.R. § 3.324 been properly 
applied in 1974, he would have been entitled to the 
compensable rating.  The record does not expressly reflect 
whether the complained of code provision was considered by 
the RO.  The absence of reference is not of itself 
dispositive, however.  

Under 38 C.F.R. § 3.324, where a veteran suffers from two or 
more separate permanent service connected disabilities, all 
of which are rated at zero percent, VA may apply a 10 percent 
combined rating for these disabilities, provided however, if 
such disabilities clearly interfere with normal 
employability.  Id.  

Interference with employability, it is argued, is 
demonstrated in the veteran's single (initial) rejection for 
employment with Fresno County.  However, the Board observes 
that the argument is substantially undermined by the fact 
that the disabilities in question were essentially 
asymptomatic at that time and by the June 1974 letter from a 
physician, who indicated that the veteran was quite "sound 
and healthy".  The substance of the latter correspondence 
implies that any identified disability would not interfere 
with employment.  Thus, there was medical evidence of record 
that supported the RO's failure to grant a compensable rating 
under 38 C.F.R. § 3.324. 

Under the circumstances, the evidentiary picture is not one 
that "compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the [claimed] error."  That is, there was 
no undebatable error in the RO's failure in September 1974 to 
grant a compensable rating under the provisions of 38 C.F.R. 
§ 3.324.  Considering the evidence available at the time of 
the 1974 RO decision, and the regulation in question, there 
is nothing to compel a conclusion, to which reasonable minds 
could not differ, that a compensable rating should have been 
assigned.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  The file shows that the RO 
properly considered the evidence when making its 1974 
decision.  There was no undebatable error of law that would 
have manifestly changed the outcome, and the Board finds no 
CUE in the 1974 RO decision.  Thus, under the theory of CUE, 
there is no basis for an effective date earlier than May 31, 
1996, for a 10 percent rating under the provisions of 
38 C.F.R. § 3.324.


ORDER

Entitlement to an effective date earlier than May 31, 1996, 
for the grant of a 10 percent disability evaluation based 
upon multiple, noncompensable service connected disabilities, 
is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

